                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF OKLAHOMA

GREG SHAW,                                             )
                                                       )
         Plaintiff,                                    )
                                                       )
v.                                                     )         Case No. CIV-17-284-JHP-KEW
                                                       )
BAKER HUGHES INCORPORATED;                             )
and BAKER HUGHES OILFIELD                              )
OPERATIONS INCORPORATED,                               )
                                                       )
         Defendants.                                   )

                        ORDER AFFIRMING AND ADOPTING THE FINDINGS AND
                            RECOMMENDATION OF THE UNITED STATES
                                      MAGISTRATE JUDGE


         On June 19, 2018, the United States Magistrate Judge entered a Findings and Recommendation granting

Defendants’ Motion to Compel Arbitration and Dismiss or Stay Proceedings. The Magistrate Judge further

recommended that the Clerk be directed to administratively close the case, pending further order of the Court and

that the parties be directed to file a Status Report addressing the progress of the arbitration of Plaintiff’s claims and

any advance toward resolution accomplished by the parties by a date certain. The plaintiff has filed an Objection to

the Magistrate Judge’s Order within the time prescribed by law. 28 U.S.C. §636(b)(1); Fed. R. Civ. P. 72(a), and

Defendants have filed a Response to the Objection.

         This Court finds that the Findings and Recommendation of the Magistrate Judge is supported by the record.

Therefore, upon full consideration of the entire record and the issues presented herein, this Court finds and orders

that the Findings and Recommendation entered by the United States Magistrate Judge on June 19, 2018, be

AFFIRMED and ADOPTED by this Court as its Findings and Order. Further, the parties are directed to file a

Status Report addressing the progress of the arbitration of Plaintiff’s claims and any advance toward resolution

accomplished by the parties by January 2, 2019 and every thirty (30) days thereafter.

         IT IS SO ORDERED this 3rd day of October, 2018.




                                                           1
